In an action to recover damages for personal injuries, etc., the plaintiffs appeal from a judgment of the Supreme Court, Kings County (Schneier, J.), dated April 23, 2002, which, upon a jury verdict in favor of the defendant and upon the denial of their motion, inter alia, pursuant to CPLR 4401 for judgment as a matter of law, is in favor of the defendant and against them, in effect, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
Contrary to the plaintiffs’ contention, the Supreme Court properly denied their motion pursuant to CPLR 4401 for judgment as a matter of law. “Inasmuch as there are no specific statutory requirements with respect to what constitutes a violation of Labor Law § 240 (1), the issue of whether ‘proper protection’ had been provided was an issue of fact for the jury” (Miller *717v Long Is. Light. Co., 166 AD2d 564 [1990]; see Kalofonos v State of New York, 104 AD2d 75, 78 [1984]). Where the plaintiff did not allege that the ladder broke, the ladder he fell from was firmly secured, and there is evidence of a second secured ladder for accessing the work site, it was for the jury to determine whether proper protection was provided within the meaning of Labor Law § 240 (1) (see Eckhoff v Consolidated Edison Co. of N.Y., 214 AD2d 698, 699 [1995]).
The denial of the plaintiffs’ motion to set aside the verdict was based upon a fair interpretation of the evidence (see CPLR 4404; Nicastro v Park, 113 AD2d 129, 134 [1985]).
The plaintiffs’ remaining contentions either are unpreserved for appellate review or without merit. S. Miller, J.P., Gold-stein, McGinity and Mastro, JJ., concur.